Citation Nr: 9926136	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  96-06 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of ten percent for hearing 
impairment in the right ear.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, wife and daughter


ATTORNEY FOR THE BOARD

Don Hayden, Counsel

INTRODUCTION

The veteran served on active duty from December 1940 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado which denied service-connection for hearing 
loss in the left ear and continued a previously assigned ten 
percent disability rating for hearing loss in the right ear.  

The veteran has expressed disagreement only with the denial 
of a disability rating in excess of ten percent for hearing 
impairment in the right ear.  The Board will confine its 
review accordingly.  A hearing before a member of the Board 
was canceled at the veteran's request.  


REMAND

An allegation of increased disability from a service-
connected disorder generally establishes a well-grounded 
claim for an increased rating.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The veteran has asserted that 
hearing impairment in the right ear has increased in 
severity, establishing a well-grounded claim for an increased 
rating.  The VA has a duty to assist the veteran in the 
development of the facts pertinent to his claim for an 
increased evaluation.  38 U.S.C.A. § 5107(a) (West 1991).

An authorized audiological evaluation in December 1994 
revealed that the average pure tone air conduction threshold 
at 1,000, 2,000, 3,000 and 4,000 Hertz was 66 decibels in the 
right ear and 105+ decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 36 percent 
in the right ear and zero percent in the left ear.  The 
audiological test results were interpreted as showing 
moderately severe hearing impairment in the right ear and 
profound hearing impairment in the left ear.  Speech 
recognition was reported to be less than 94 percent, 
bilaterally.  

An authorized audiological evaluation in March 1997, revealed 
that the average pure tone air conduction threshold at 1,000, 
2,000, 3,000 and 4,000 Hertz was 70 decibels in the right ear 
and 105+ decibels in the left ear.  Speech audiometry was 
noted to reveal speech recognition ability of zero percent in 
each ear.  The audiological test results were interpreted as 
showing moderately severe hearing loss in the right ear and 
profound hearing loss in the left ear.    

In July 1997, records from Colorado Springs Health Partners 
were received.  Those records include audiometry studies of 
January 1996 and July 1997.  The January 1996 study was 
interpreted as showing a speech reception threshold of 65 
decibels and speech discrimination of 24 percent in the right 
ear.  The impression was moderate to severe sensorineural 
loss with poor speech discrimination in the right ear and 
profound sensorineural hearing loss with no useable hearing 
for speech in the left ear.  The July 1997 study was 
interpreted as showing a three-frequency pure tone air-
conduction average of 67 decibels, a speech reception 
threshold of 65 decibels and speech discrimination of 28 
percent in the right ear.  The impression was the same as 
previously.  

From a longitudinal review of the record, the Board notes the 
consistency of the average pure tone air conduction 
thresholds in testing by the VA and the Colorado Springs 
Health Partners.  However, speech recognition ability in the 
right ear has varied markedly, being 36 percent in December 
1994, 24 percent in January 1996 (private), zero percent in 
March 1997, and 28 percent in July 1997 (private).  The 
description of the right ear hearing impairment has remained 
essentially the same.  

Due to the inconsistencies in the above test findings, the 
Board concludes that the case should be remanded for the 
following additional development:

1.  Any VA examination reports or 
treatment records, pertaining to the 
veteran's hearing impairment, subsequent 
to March 1997 should be obtained and 
associated with the claims file.  

2.  Any private examination reports or 
treatment records pertaining to the 
veteran's hearing impairment, subsequent 
to July 1997 should be obtained and 
associated with the claims file after 
obtaining any necessary release consents 
from the veteran.  

3.  The veteran should be scheduled for 
(1) otologic and (2) audiometric 
examinations to determine the severity of 
his hearing impairment.  The claims file, 
including any additional evidence 
received, and a separate copy of this 
remand must be made available to the 
examiners for review prior to the 
examinations.  If applicable, the revised 
criteria found in 64 Fed. Reg. 25202-
25210 (May 11, 1999) must be considered 
by the examining audiologist.  If speech 
recognition ability in the right ear 
remains zero percent, the Chief of the 
Audiology Clinic should be requested to 
reconcile the pure tone findings with the 
absence of any speech recognition ability 
and comment on the variability of the 
prior speech recognition results.  

4.  The RO should review the examination 
reports to determine that they comply 
with the directives of this remand.  If 
not, the report(s) should be returned to 
the examiner(s) for corrective action.

5.  After the foregoing has been 
accomplished to the extent possible, and 
after undertaking any indicated 
additional development to obtain all 
pertinent facts, the RO should 
readjudicate the veteran's claim for an 
increased disability rating for right ear 
hearing impairment, with consideration of 
the revised rating criteria for hearing 
impairment if applicable.  

If the maximum disability rating for hearing impairment is 
not granted and the veteran is not satisfied with the 
assigned rating, he and his representative should be 
furnished a supplemental statement of the case and allowed 
the regulatory time to respond.  38 C.F.R. § 20.302(c) 
(1998).  Thereafter, if in order, the case should be returned 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



